Title: From George Washington to Major General William Heath, 17 April 1780
From: Washington, George
To: Heath, William


          
            Dr Sir
            Head Quarters Morris Town April 17th 1780
          
          I received some days ago your letter of the 27th of last month. I have communicated your request with respect to recruiting Officers, to Major General Howe & desired him to send on a number, if the state of the regiments would admit of it, informing them however previously, to prevent a misapprehension on the subject and that they might use their own discretion upon the occasion, that I knew of no Continental Bounty or allowance to reimburse their expences or to compensate for their trouble. How many or whether any would go for the State encouragement is a point about which I have not heard. Your plan for sending the recruits on, seems to be a very good one. I would observe with respect to the recruits that it would be best if it could be done to enlist them generally for the Line and not for particular regiments, as they might then with more

facility be disposed of among the regiments, so as to make them all of equal strength—a matter essential to uniformity and arrangement—and which ought always to be attended to. I am sorry there should be the obstacles there are to enlisting Men, as it is certainly very interesting to us, to have the Army upon a more respectable footing than it is at present, but such is the State of our Treasury and of our Cloathing supplies, that it is not in my power to do any thing to promote it at this time. With respect to the money in Mr Hancocks hands, I do not like to give any orders about it, as I do not know at present to my own satisfaction, whether there is any pecuniary Continental Bounty, or if there is the particular cases in which it is allowed. The late resolution of Congress on the 9th of Feby, by which the States are called on to make up their deficiencies of Men, is totally silent on the subject—and it seems that the Act which preceded it in March 1779 & which was the last on the occasion, was only of a temporary nature and ceased when that of the 9th of Feby took place. At any rate if it could be supposed to exist—the Bounty of Two Hundred Dollars which it mentions was not exclusive of the State Bounties—but where these exceeded that sum—the State in adjusting their recruiting accounts with the Public was to receive a credit for so much from the Continent. But as the requisition of Congress to the States only respects their providing for the deficiencies in their Infantry regiments—and there is a necessity for recruiting those of the Artillery—I have notwithstanding the incertainty I am under with respect to the Bounty, advanced Two Hundred Dollars for each Man enlisting in them for the War, where they receive no Bounty from the State. If therefore the Men engaged by Colo. Crane inlist for a Continental Bounty only—You may on his making out a return of them by name—give him a Warrant on the back or annexed to it on Mr Hancock for Two Hundred Dollars for each.
          I am happy to hear of the captures you mention. They are very valuable and I wish the Cargoes in both instances were with the Army. I have just been informed that a Privateer from Philadelphia had sent a Jamaica Man into the Delaware with about 450 Puncheons of Rum.
          The latest advices I have received from Charles Town are of the 14th Ulto. From appearances then it seemed to be the Enemy’s intention to besiege it in regular form. Their Ships had not passed the Bar at that time nor attempted it, tho’ from the measures they were pursuing it appeared to be their design. I am with great regard Dr Sir Your Most Obet servant
          
            Go: Washington
          
        